Exhibit 10.1
 


Z TRIM HOLDINGS, INC.
 
INCENTIVE COMPENSATION PLAN
 
SECTION 1.   PURPOSE; DEFINITIONS.  The purposes of the Z Trim Holdings, Inc.
Incentive Compensation Plan (the “Plan”) are to: (a) enable Z Trim Holdings,
Inc. (the “Company”) and its affiliated companies to recruit and retain highly
qualified employees, directors and consultants; (b) provide those employees,
directors and consultants with an incentive for productivity; and (c) provide
those employees, directors and consultants with an opportunity to share in the
growth and value of the Company.
 
The Plan was initially adopted by Circle Group Holdings, Inc, a predecessor of
the Company, on June 16, 2004 (the “Effective Date”) and was named the Circle
Group Holdings, Inc. 2004 Equity Incentive Plan.  The Plan in now being amended
and restated on December 3, 2012 (the "Amendment Date"), subject to shareholder
approval, to increase the number of shares available for issuance under the
Plan, to permit the grant of cash and other awards that comply with Section
162(m) of the Internal Revenue Code, to extend the term of the Plan, to rename
the Plan the “Z Trim Holdings, Inc. Incentive Compensation Plan” and to make
certain other changes.
 
For purposes of the Plan, the following initially capitalized words and phrases
will be defined as set forth below, unless the context clearly requires a
different meaning:
 
(a) “Affiliate” means, with respect to a Person, a Person that directly or
indirectly controls, or is controlled by, or is under common control with such
Person.  For this purpose, “control” means ownership of 50% or more of the total
combined voting power or value of all classes of stock or interests of the
Person.
 
(b) “Award” means a grant of Options, SARs, Restricted Shares, Restricted Share
Units or Cash Incentive Awards pursuant to the provisions of the Plan.
 
(c) “Award Agreement” means, with respect to any particular Award, the written
document that sets forth the terms of that particular Award.
 
(d) “Board” means the Board of Directors of the Company; provided, however, that
if the Board appoints a Committee to perform some or all of the Board’s
administrative functions hereunder pursuant to Section 2, references in the Plan
to the “Board” will be deemed to also refer to that Committee in connection with
administrative matters to be performed by that Committee.
 
(e) “Cash Incentive Award” means a cash incentive award under Section 10 of the
Plan.
 
(f) “Cause” has the meaning ascribed to such term or words of similar import in
the Participant’s written employment or service contract with the Company and,
in the absence of such agreement or definition, means the Participant’s
(i) conviction of, or plea of nolo contendere to, a felony or crime involving
moral turpitude; (ii) fraud on or misappropriation of any funds or property of
the Company, any affiliate, customer or vendor; (iii) personal dishonesty,
incompetence, willful misconduct, willful violation of any law, rule or
regulation (other than minor traffic violations or similar offenses), or breach
of fiduciary duty which involves personal profit; (iv) willful misconduct in
connection with the Participant’s duties or willful failure to perform the
Participant’s responsibilities in the best interests of the Company; (v) chronic
use of alcohol, drugs or other similar substances which affects the
Participant’s work performance; (vi) violation of any Company rule, regulation,
procedure or policy; or (vii) breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by the Participant for the benefit of the Company, all as determined by
the Board, which determination will be conclusive.
 
(g) “Change in Control” means:  (i) the acquisition (other than from the
Company) in one or more transactions by any "Person," of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 55% or more of (A) the then outstanding
shares of the securities of the Company, or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Stock”); (ii) the closing of a sale
or other conveyance of all or substantially all of the assets of the Company; or
(iii) the effective time of any merger, share exchange, consolidation, or other
business combination of the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company Voting Stock; provided, however,
that a Change in Control shall not include a public offering of capital stock of
the Company.  For purposes of this Section, a “Person” means any individual,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended, other than: employee benefit plans
sponsored or maintained by the Company and corporations controlled by the
Company.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
 
(i) “Committee” means a committee appointed by the Board in accordance with
Section 2 of the Plan.
 
(j) “Company” includes Z Trim Holdings, Inc. and its Affiliates, except where
the context otherwise requires.
 
(k) “Director” means a member of the Board.
 
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(m) “Fair Market Value” means, as of any date: (i) the closing price of the
Shares as reported on the principal nationally recognized stock exchange on
which the Shares are traded on such date, or if no Share prices are reported on
such date, the closing price of the Shares on the last preceding date on which
there were reported Share prices; or (ii) if the Shares are not listed or
admitted to unlisted trading privileges on a nationally recognized stock
exchange, the closing price of the Shares as reported by The Nasdaq Stock Market
on such date, or if no Share prices are reported on such date, the closing price
of the Shares on the last preceding date on which there were reported Share
prices; or (iii) if the Shares are not listed or admitted to unlisted trading
privileges on a nationally recognized stock exchange or traded on The Nasdaq
Stock Market, the Fair Market Value will be determined by the Board acting in
its discretion, which determination will be conclusive.
 
(n) “Incentive Stock Option” means any Option intended to be and designated as
an “Incentive Stock Option” within the meaning of Section 422 of the Code.
 
(o) “Non-Employee Director” will have the meaning set forth in Rule
16b-3(b)(3)(i) promulgated by the Securities and Exchange Commission under the
Exchange Act, or any successor definition adopted by the Securities and Exchange
Commission; provided, however, that the Board or the Committee may, to the
extent that it deems necessary to comply with Section 162(m) of the Code or
regulations there under, require that each “Non-Employee Director” also be an
“outside director” as that term is defined in regulations under Section 162(m)
of the Code.
 
(p) “Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option.
 
(q) “Option” means any option to purchase Shares (including Restricted Shares,
if the Committee so determines) granted pursuant to Section 5 hereof.
 
(r) “Participant” means an employee, consultant or Director of the Company or
any of its Affiliates to whom an Award is granted.
 
(s) “Performance Goal” means a performance goal established by the Board prior
to the grant of an Award that is based on the attainment of goals relating to
one or more of the following business criteria measured on an absolute basis or
in terms of growth or reduction:  return on assets employed ("ROAE"), earnings
per share, total shareholder return, net income (pre-tax or after-tax and with
adjustments as stipulated), return on equity, return on capital employed, return
on assets, return on tangible book value, operating income, earnings before
depreciation, interest, taxes and amortization (“EBITDA”), loss ratio, expense
ratio, stock price, economic value added, operating cash flow and such other
subjective or objective performance goals, including individual goals, that it
deems appropriate. The specific performance goals may be, on an absolute or
relative basis, established based on one or more of the above business criteria
with respect to the Company or any one or more Subsidiaries or other business
units or product lines of the Company.  Performance targets shall be adjusted to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other extraordinary events not foreseen at the
time the targets were set unless the Board provides otherwise at the time of
establishing the targets.  The applicable performance measurement period may not
be less than three months nor more than 10 years.
 
(t) “Person” means an individual, partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.
 
(u) “Plan Effective Date” means the date the Plan is approved by the Company’s
stockholders.
 
(v) “Predecessor Plan” means the Circle Group Internet Inc. Stock Incentive
Plan.
 
(w) “Restricted Shares” means Shares that are subject to restrictions pursuant
to Section 8 hereof.
 
(x) “Restricted Share Unit” means a right granted under and subject to
restrictions pursuant to Section 9 of the Plan.
 
(y) “SAR” means a share appreciation right granted under the Plan and described
in Section 6 hereof.
 
(z) “Share” means a share of the Company’s common stock, par value $0.00005,
subject to substitution or adjustment as provided in Section 3(d) hereof.
 
(aa) “Subsidiary” means, in respect of the Company, a subsidiary company,
whether now or hereafter existing, as defined in Sections 424(f) and (g) of the
Code.
 
(bb) “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months.  The Board may require such proof of Total and Permanent Disability as
the Board in its sole discretion deems appropriate and the Board’s good faith
determination as to whether the Participant is totally and permanently disabled
will be final and binding on all parties concerned.
 
SECTION 2.   ADMINISTRATION.  The Plan will be administered by the Board;
provided, however, that the Board may at any time appoint a Committee to perform
some or all of the Board’s administrative functions hereunder; and provided
further, that the authority of any Committee appointed pursuant to this Section
2 will be subject to such terms and conditions as the Board may prescribe and
will be coextensive with, and not in lieu of, the authority of the Board
hereunder.
 
Any Committee established under this Section 2 will be composed of not fewer
than two members, each of whom will serve for such period of time as the Board
determines; provided, however, that all members of any Committee established
pursuant to this Section 2 will be Non-Employee Directors and outside directors
under Section 162(m) of the Code.  From time to time the Board may increase the
size of the Committee and appoint additional members thereto, remove members
(with or without cause) and appoint new members in substitution therefore, fill
vacancies however caused, or remove all members of the Committee and thereafter
directly administer the Plan.
 
The Board will have full authority to grant Awards under this Plan.  In
particular, subject to the terms of the Plan, the Board will have the authority:
 
(a) to select the persons to whom Awards may from time to time be granted
hereunder (consistent with the eligibility conditions set forth in Section 4);
 
(b) to determine the type of Award to be granted to any person hereunder;
 
(c) to determine the number of Shares, if any, to be covered by each such Award;
 
(d) establish the terms and conditions of each Award Agreement;
 
(e) to determine whether and under what circumstances an Option may be exercised
without a payment of cash under Section 5(d); and
 
(f) to determine whether, to what extent and under what circumstances Shares and
other amounts payable with respect to an Award may be deferred either
automatically or at the election of the Participant; provided, however, that
Awards granted to California residents must also comply with the terms of
Appendix A attached hereto.
 
The Board will have the authority to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan as it, from time to time,
deems advisable; to establish the terms of each Award Agreement; to interpret
the terms and provisions of the Plan and any Award issued under the Plan (and
any Award Agreement); and to otherwise supervise the administration of the
Plan.  The Board may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent it
deems necessary to carry out the intent of the Plan.
 
All decisions made by the Board pursuant to the provisions of the Plan will be
final and binding on all persons, including the Company and Participants.  No
Director will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.
 
SECTION 3.   SHARES SUBJECT TO THE PLAN.
 
(a) Shares Subject to the Plan.  The Shares to be subject to Awards under the
Plan will be authorized and unissued Shares of the Company, whether or not
previously issued and subsequently acquired by the Company.  Subject to this
Section 3(a) and subject to adjustment from time to time in accordance with the
provisions of Section 3(d), a maximum number of 18,000,000 Shares may be issued
under the Plan after the Amendment Date and the Company will reserve for the
purposes of the Plan, out of its authorized and unissued Shares, such number of
Shares.  The reserve is comprised of a share reserve for Awards that are
currently outstanding on the Amendment Date and an additional reserve for future
Awards.
 
(b) Individual Limit.  In no event shall the aggregate number of Shares for
which any one individual participating in the Plan may be granted Awards for any
given year exceed 1,000,000 Shares.
 
(c) Effect of the Expiration or Termination of Awards.  If and to the extent
that an Option, SAR or Restricted Share Unit expires, terminates or is canceled
or forfeited for any reason without having been exercised in full, the Shares
associated with that Option, SAR or Restricted Share Unit will again become
available for grant under the Plan.  Similarly, if and to the extent any
Restricted Share is canceled, forfeited or repurchased for any reason, or if any
Share is withheld pursuant to Section 16(d) in settlement of a tax withholding
obligation associated with an Award, that Share will again become available for
grant under the Plan.  Finally, if any Share subject to an Option is withheld by
the Company in satisfaction of the exercise price payable upon exercise of that
Option, that Share will again become available for grant under the Plan.
 
(d) Other Adjustment.  In the event of any recapitalization, stock split or
combination, stock dividend or other similar event or transaction affecting the
Shares, equitable substitutions or adjustments will be made by the Board, in its
sole and absolute discretion, to the aggregate number, type and issuer of the
securities reserved for issuance under the Plan, to the number, type and issuer
of Shares subject to outstanding Options and SARs, to the exercise price of
outstanding Options or SARs, to the number, type and issuer of Restricted Shares
outstanding under the Plan and to the number of Restricted Share Units
outstanding under the Plan and/or the type of securities referenced for
determining payment in respect thereof.
 
(e) Change in Control.  Notwithstanding anything to the contrary set forth in
this Plan, upon or in anticipation of any Change in Control, the Board may, in
its sole and absolute discretion and without the need for the consent of any
Participant, take one or more of the following actions contingent upon the
occurrence of that Change in Control:
 
(i) cause any or all outstanding Options and SARs held by Participants affected
by the Change in Control to become fully vested and immediately exercisable, in
whole or in part;
 
(ii) cause any or all outstanding Restricted Shares held by Participants
affected by the Change in Control to become non-forfeitable, in whole or in
part;
 
(iii) cancel any Option held by a Participant affected by the Change in Control
in exchange for an option to purchase common stock of any successor corporation,
which new option satisfies the requirements of Treas. Reg. ss.l.425-l(a)(4)(i)
(notwithstanding the fact that the original Option may never have been intended
to satisfy the requirements for treatment as an Incentive Stock Option);
 
(iv) cancel any or all Restricted Shares or Restricted Share Units held by
Participants affected by the Change in Control in exchange for restricted shares
of or restricted share units in respect of the common stock of any successor
corporation;
 
(v) redeem any or all Restricted Shares held by Participants affected by the
Change in Control for cash and/or other substitute consideration with a value
equal to the (a) the number of Restricted Shares to be redeemed multiplied by
(b) the Fair Market Value of an unrestricted Share on the date of the Change in
Control;
 
(vi) cancel any Option or SAR held by a Participant affected by the Change in
Control in exchange for cash and/or other substitute consideration with a value
equal to (a) the number of Shares subject to that Option or SAR, multiplied by
(b) the difference between the Fair Market Value per Share on the date of the
Change in Control and the exercise price of that Option or SAR;
 
(vii) cancel any Restricted Share Unit held by a Participant affected by the
Change in Control in exchange for cash and/or other substitute consideration
with a value equal to (a) the number of Restricted Share Units, multiplied by
(b) the Fair Market Value per Share on the date of the Change in Control.
 
SECTION 4.   ELIGIBILITY.  Employees, Directors, consultants, and other
individuals who provide services to the Company or its Affiliates are eligible
to be granted Awards under the Plan; provided, however, that only employees of
the Company or a Subsidiary are eligible to be granted Incentive Stock Options.
 
SECTION 5.   OPTIONS.  Options granted under the Plan may be of two types:
 
(i) Incentive Stock Options or (ii) Non-Qualified Stock Options.  Without
limiting the generality of Section 3(a), any number of the maximum number of
Shares provided for in Section 3(a) may be subject to Incentive Stock Options or
Non-Qualified Options or any combination thereof.
 
The Award Agreement evidencing any Option will incorporate the following terms
and conditions and will contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Board deems appropriate in its
sole and absolute discretion:
 
(a) Option Price.  The exercise price per Share purchasable under a
Non-Qualified Stock Option will be determined by the Board.  The exercise price
per Share purchasable under an Incentive Stock Option will be not less than 100%
of the Fair Market Value of a Share on the date of the grant.  However, any
Incentive Stock Option granted to any Participant who, at the time the Option is
granted, owns more than 10% of the voting power of all classes of shares of the
Company or of a Subsidiary will have an exercise price per Share of not less
than 110% of Fair Market Value per Share on the date of the grant.
 
(b) Option Term.  The term of each Option will be fixed by the Board, but no
Incentive Stock Option will be exercisable more than 10 years after the date the
Option is granted.  However, any Incentive Stock Option granted to any
Participant who, at the time such Option is granted, owns more than 10% of the
voting power of all classes of shares of the Company or of a Subsidiary may not
have a term of more than five years.  No Option may be exercised by any person
after expiration of the term of the Option.
 
(c) Exercisability.  Options will vest and be exercisable at such time or times
and subject to such terms and conditions as determined by the Board at the time
of grant.  If the Board provides, in its discretion, that any Option is
exercisable only in installments, the Board may waive such installment exercise
provisions at any time at or after grant, in whole or in part, based on such
factors as the Board determines, in its sole and absolute discretion.
 
(d) Method of Exercise.  Subject to the exercisability provisions of Section
5(c), the termination provisions set forth in Section 7 and the applicable Award
Agreement, Options may be exercised in whole or in part at any time and from
time to time during the term of the Option, by the delivery of written notice of
exercise by the Participant to the Company specifying the number of Shares to be
purchased.  Such notice must be accompanied by payment in full of the purchase
price, either by certified or bank check, or such other means as the Board may
accept.  As determined by the Board, in its sole discretion, at or after grant,
payment in full or in part of the exercise price of an Option may be made (i) in
the form of previously acquired Shares based on the Fair Market Value of the
Shares on the date the Option is exercised, (ii) by surrendering to the Company
Shares otherwise receivable upon exercise of the Option (a “Net Exercise”),
and/or (iii) to the extent the Option is exercised for vested shares, through a
special sale and remittance procedure described below; provided, however, that,
in the case of an Incentive Stock Option, the right to make a payment by either
of the foregoing methods may be authorized only at the time the Option is
granted.  In order to use the “special sale and remittance procedure” mentioned
in the preceding sentence, a Participant must concurrently provide irrevocable
written instructions (A) to a Company-designated brokerage firm to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
federal, state and local income and employment taxes required to be withheld by
the Company by reason of such purchase and (B) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.
 
No Shares will be issued upon exercise of an Option until full payment therefore
has been made.  A Participant will not have the right to distributions or
dividends or any other rights of a stockholder with respect to Shares subject to
the Option until the Participant has given written notice of exercise, has paid
in full for such Shares, and, if requested, has given the representation
described in Section 16(a) hereof.
 
(e) Incentive Stock Option Limitations.  In the case of an Incentive Stock
Option, the aggregate Fair Market Value (determined as of the time of grant) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year under the Plan and/or any
other plan of the Company or any Subsidiary will not exceed $100,000.  For
purposes of applying the foregoing limitation, Incentive Stock Options will be
taken into account in the order granted.  To the extent any Option does not meet
such limitation, that Option will be treated for all purposes as a Non-Qualified
Stock Option.
 
(f) Termination of Employment.  Unless otherwise specified in the applicable
Award Agreement, Options will be subject to the terms of Section 7 with respect
to exercise upon or following termination of employment.
 
(g) Transferability of Options.  Except as may otherwise be specifically
determined by the Board with respect to a particular Non-Qualified Stock Option,
no Option will be transferable by the Participant other than by will or by the
laws of descent and distribution, and all Options will be exercisable, during
the Participant’s lifetime, only by the Participant or, in the event of his
Total and Permanent Disability, by his personal representative.
 
SECTION 6.   STOCK APPRECIATION RIGHTS.
 
(a) Grant.  The grant of an SAR provides the holder the right to receive the
appreciation in value of Shares between the date of grant and the date of
exercise.  An SAR may be exercised by a Participant’s giving written notice of
intent to exercise to the Company, provided that all or a portion of such SAR
has become vested and exercisable as of the date of exercise.
 
Upon the exercise of an SAR, a Participant will be entitled to receive, in
either cash and/or Shares (as determined by the Board or the Committee), an
amount equal to the excess, if any, of (A) the Fair Market Value, as of the date
such SAR (or portion of such SAR) is exercised, of the Shares covered by such
SAR (or portion of such SAR) over (B) the Fair Market Value of the Shares
covered by such SAR (or a portion of such SAR) as of the date such SAR (or a
portion of such SAR) was granted.
 
(b) Terms and Conditions.  The Award Agreement evidencing any SAR will
incorporate the following terms and conditions and will contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the Board
deems appropriate in its sole and absolute discretion:
 
(i) Term of SAR.  Unless otherwise specified in the Award Agreement, the term of
an SAR will be ten years.
 
(ii) Exercisability.  SARs will vest and become exercisable at such time or
times and subject to such terms and conditions as will be determined by the
Board at the time of grant.
 
(iii) Termination of Service.  Unless otherwise specified in the Award
Agreement, SARs will be subject to the terms of Section 7 with respect to
exercise upon termination of service.
 
SECTION 7.   TERMINATION OF SERVICE.  Unless otherwise specified with respect to
a particular Award, Options or SARs granted hereunder will remain exercisable
after termination of service only to the extent specified in this Section 7.
 
(a) Termination by Reason of Death.  If a Participant’s service with the Company
or any Affiliate terminates by reason of death, any Option or SAR held by such
Participant may thereafter be exercised, to the extent then exercisable or on
such accelerated basis as the Board may determine, at or after grant, by the
legal representative of the estate or by the legatee of the Participant under
the will of the Participant, for a period expiring (i) at such time as may be
specified by the Board at or after the time of grant, or (ii) if not specified
by the Board, then 12 months from the date of death, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, then upon the expiration of
the stated term of such Option.
 
(b) Termination by Reason of Total and Permanent Disability.  If a Participant’s
service with the Company or any Affiliate terminates by reason of Total and
Permanent Disability, any Option or SAR held by such Participant may thereafter
be exercised by the Participant or his personal representative, to the extent it
was exercisable at the time of termination, or on such accelerated basis as the
Board may determine at or after grant, for a period expiring (i) at such time as
may be specified by the Board at or after the time of grant, or (ii) if not
specified by the Board, then 12 months from the date of termination of service,
or (iii) if sooner than the applicable period specified under (i) or (ii) above,
then upon the expiration of the stated term of such Option or SAR.
 
(c) Cause.  If a Participant’s service with the Company or any Affiliate is
terminated for Cause: (i) any Option or SAR not already exercised will be
immediately and automatically forfeited as of the date of such termination, and
(ii) any Shares for which the Company has not yet delivered share certificates
will be immediately and automatically forfeited and the Company will refund to
the Participant the Option exercise price paid for such Shares, if any.
 
(d) Other Termination.  If a Participant’s service with the Company or any
Affiliate terminates for any reason other than death, Total and Permanent
Disability or Cause, any Option or SAR held by such Participant may thereafter
be exercised by the Participant, to the extent it was exercisable at the time of
such termination, or on such accelerated basis as the Board may determine at or
after grant, for a period expiring (i) at such time as may be specified by the
Board at or after the time of grant, or (ii) if not specified by the Board, then
90 days from the date of termination of service, or (iii) if sooner than the
applicable period specified under (i) or (ii) above, then upon the expiration of
the stated term of such Option or SAR.
 
SECTION 8.   RESTRICTED SHARES.
 
(a) Issuance.  Restricted Shares may be issued either alone or in conjunction
with other Awards.  The Board will determine the time or times within which
Restricted Shares may be subject to forfeiture, and all other conditions of such
Awards.
 
(b) Awards and Certificates.  The Award Agreement evidencing the grant of any
Restricted Shares will contain such terms and conditions, not inconsistent with
the terms of the Plan, as the Board deems appropriate in its sole and absolute
discretion, which conditions may include the attainment of one or more
preestablished Performance Goals.  The prospective recipient of an Award of
Restricted Shares will not have any rights with respect to such Award, unless
and until such recipient has executed an Award Agreement and has delivered a
fully executed copy thereof to the Company, and has otherwise complied with the
applicable terms and conditions of such Award.  The purchase price for
Restricted Shares may, but need not, be zero.
 
A share certificate will be issued in connection with each Award of Restricted
Shares.  Such certificate will be registered in the name of the Participant
receiving the Award, and will bear the following legend and/or any other legend
required by this Plan, the Award Agreement, the Company’s stockholders’
agreement, if any, or by applicable law:
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE Z TRIM HOLDINGS, INC. INCENTIVE
COMPENSATION PLAN AND AN AGREEMENT ENTERED INTO BETWEEN THE PARTICIPANT) AND Z
TRIM HOLDINGS, INC. (WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT LIMITATION,
CERTAIN TRANSFER RESTRICTIONS, REPURCHASE RIGHTS AND FORFEITURE
CONDITIONS).  COPIES OF THAT PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL
OFFICES OF Z TRIM HOLDINGS, INC., AND WILL BE MADE AVAILABLE TO THE HOLDER OF
THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE SECRETARY OF Z TRIM
HOLDINGS, INC.
 
Share certificates evidencing Restricted Shares will be held in custody by the
Company or in escrow by an escrow agent until the restrictions thereon have
lapsed.  As a condition to any Restricted Shares award, the Participant may be
required to deliver to the Company a share power, endorsed in blank, relating to
the Shares covered by such Award.
 
(c) Restrictions and Conditions.  The Restricted Shares awarded pursuant to this
Section 8 will be subject to the following restrictions and conditions:
 
(i) During a period commencing with the date of an Award of Restricted Shares
and ending at such time or times as specified by the Board (the “Restricted
Period”), the Participant will not be permitted to sell, transfer, pledge,
assign or otherwise encumber Restricted Shares awarded under the Plan.  The
Board may condition the lapse of restrictions on Restricted Shares upon the
continued employment or service of the recipient, the attainment of specified
individual or corporate performance goals, or such other attainment of specified
individual or corporate performance goals, or such other factors as the Board
may determine, in its sole and absolute discretion.
 
(ii) Except as provided in this Paragraph (ii) or Section 8(c)(i), once the
Participant has been issued a certificate or certificates for Restricted Shares,
the Participant will have, with respect to the Restricted Shares, all of the
rights of a stockholder of the Company, including the right to vote the Shares,
and the right to receive any cash distributions or dividends.  The Board, in its
sole discretion, as determined at the time of award, may permit or require the
payment of cash distributions or dividends to be deferred and, if the Board so
determines, reinvested in additional Restricted Shares to the extent Shares are
available under Section 3 of the Plan.  Any distributions or dividends paid in
the form of securities with respect to Restricted Shares will be subject to the
same terms and conditions as the Restricted Shares with respect to which they
were paid, including, without limitation, the same Restriction Period.
 
(iii) Subject to the applicable provisions of the Award Agreement, if a
Participant’s service with the Company terminates prior to the expiration of the
Restriction Period, all of that Participant’s Restricted Shares which then
remain subject to forfeiture will then be forfeited automatically.
 
(iv) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Shares subject to such Restriction Period (or if and when the
restrictions applicable to Restricted Shares lapse pursuant to Sections 3(e)),
the certificates for such Shares will be replaced with new certificates, without
the restrictive legends described in Section 8(b) applicable to such lapsed
restrictions, and such new certificates will be promptly delivered to the
Participant, the Participant’s representative (if the Participant has suffered a
Total and Permanent Disability), or the Participant’s estate or heir (if the
Participant has died).
 
SECTION 9.   RESTRICTED SHARE UNITS.  Subject to the other terms of the Plan,
the Board may grant Restricted Share Units to eligible individuals and may
impose conditions, including the attainment of one or more preestablished
Performance Goals, on such units as it may deem appropriate.  Each granted
Restricted Share Unit shall be evidenced by an Award Agreement in the form that
is approved by the Board and that is not inconsistent with the terms and
conditions of the Plan.  Each granted Restricted Share Unit shall entitle the
Participant to whom it is granted to a distribution from the Company in an
amount equal to the Fair Market Value (at the time of the distribution) of one
Share.  Distributions may be made in cash and/or Shares.  All other terms
governing Restricted Share Units, such as vesting, time and form of payment and
termination of units shall be set forth in the Award Agreement.
 
SECTION 10.   CASH INCENTIVE AWARDS.  Subject to the other terms of the Plan,
the Board may establish Cash Incentive Awards either alone or in addition to
other Awards granted under the Plan.  The Board shall determine the employees to
whom and the time or times at which Cash Incentive Awards shall be granted, and
the conditions upon which such Awards will be paid.  The maximum Cash Incentive
Award payable to an employee in any fiscal year shall not exceed
$1,000,000.  Cash Incentive Awards shall be subject to the following terms and
conditions:
 
(a) A Cash Incentive Award under the Plan shall be paid solely on account of the
attainment of one or more preestablished, objective Performance
Goals.  Performance Goals shall be based on one or more business criteria that
apply to the individual, a business unit, or the Company as a
whole.  Performance Goals shall be established in writing by the Board not later
than 90 days after the commencement of the period of service to which the
Performance Goal relates   The pre-established Performance Goal must state, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable to any employee if the goal is attained.
 
(b) Following the close of the performance period, the Board shall determine
whether the Performance Goal was achieved, in whole or in part, and determine
the amount payable to each employee.
 
(c) This Plan does not limit the authority of the Company, the Board or the
Committee, or any Subsidiary to award bonuses or authorize any other
compensation to any person.
 
SECTION 11.   AMENDMENTS AND TERMINATION.  The Board may amend, alter or
discontinue the Plan at any time.  However, except as otherwise provided in
Section 3(e) of the Plan, no amendment, alteration or discontinuation will be
made which would impair the rights of a Participant with respect to an Award
without that Participant’s consent or which, without the approval of such
amendment within one year (365 days) of its adoption by the Board, by the
Company’s stockholders in a manner consistent with the requirements of Section
422(b)(1) of the Code and related regulations would: (i) increase the total
number of Shares reserved for the purposes of the persons or class of persons
eligible to receive Awards.
 
SECTION 12.   UNFUNDED STATUS OF PLAN.  The Plan is intended to be “unfunded.”
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein will give any such Participant any rights that are
greater than those of a general creditor of the Company.  In its sole
discretion, the Board may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards.
 
SECTION 13.   EFFECTIVE DATE OF PLAN.  The Plan was adopted by the Board on June
16, 2004 and will become effective on the Plan Effective Date.
 
SECTION 14.   TERM OF PLAN.  The Plan will continue in effect until the earliest
of (i) the date on which it is terminated by the Board in accordance with
Section 11, (ii) the date on which no Shares remain available for issuance under
the Plan terminated in accordance with Section 11, and (iii) the l0th
anniversary of the Plan Amendment Date (or, if the stockholders approve
further  amendments to the Plan, the l0th anniversary of the date of such
approval); provided, however, that Awards granted prior to the Plan’s
termination may extend beyond that termination.
 
SECTION 15.   BOARD ACTION.  Notwithstanding anything to the contrary set forth
in the Plan, any and all actions of the Board or Committee, as the case may be,
taken under or in connection with the Plan and any agreements, instruments,
documents, certificates or other writings entered into, executed, granted,
issued and/or delivered pursuant to the terms hereof, will be subject to and
limited by any and all votes, consents, approvals, waivers or other actions of
all or certain stockholders of the Company or other persons required by:
 
(a) the Company’s Certificate of Incorporation (as the same may be amended
and/or restated from time to time);
 
(b) the Company’s Bylaws (as the same may be amended and/or restated from time
to time); and
 
(c) any other agreement, instrument, document or writing now or hereafter
existing, between or among the Company and its stockholders or other persons (as
the same may be amended from time to time).
 
SECTION 16.   GENERAL PROVISIONS.
 
(a) Representations.  The Board may require each Participant to represent to and
agree with the Company in writing that the Participant is acquiring securities
of the Company for investment purposes and without a view to distribution
thereof and as to such other matters as the Board believes are appropriate.  The
certificate evidencing any Award and any securities issued pursuant thereto may
include any legend which the Board deems appropriate to reflect any restrictions
on transfer and compliance with securities laws.
 
All certificates for Shares or other securities delivered under the Plan will be
subject to such share-transfer orders and other restrictions as the Board may
deem advisable under the rules, regulations, and other requirements of the
Securities Act of 1933, as amended, the Exchange Act, any stock exchange upon
which the Shares are then listed, and any other applicable federal or state
securities laws, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
(b) Other Compensation.  Nothing contained in the Plan will prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
(c) No Right To Continued Service.  Neither the adoption of the Plan nor the
execution of any document in connection with the Plan will (i) confer upon any
person any right to continued employment or engagement with the Company or such
Affiliate, or (ii) interfere in any way with the right of the Company or such
Affiliate to terminate the employment of any of its employees at any time.
 
(d) Withholding.  No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to any Award under the Plan, the Participant will pay to
the Company, or make arrangements satisfactory to the Board regarding the
payment of any federal, state or local taxes of any kind required by law to be
withheld with respect to such amount.  Unless otherwise determined by the Board,
the minimum required withholding obligations may be settled with Shares,
including Shares that are part of the Award that gives rise to the withholding
requirement.  The obligations of the Company under the Plan will be conditioned
on such payment or arrangements and the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
 
(e) Invalid Provisions.  In the event that any provision of this Plan is found
to be invalid or otherwise unenforceable under any applicable law, such
invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.
 
(f) Governing Law.  The Plan and all Awards granted hereunder will be governed
by and construed in accordance with the laws and judicial decisions of the State
of Illinois, without regard to the application of the principles of conflicts of
laws.
 
(g) Notices.  Any notice to be given to the Company pursuant to the provisions
of the Plan will be addressed to the Company in care of its Secretary (or such
other person as the Company may designate from time to time) at its principal
executive office, and any notice to be given to a Participant will be delivered
personally or addressed to him or her at the address given beneath his or her
signature on his or her Award Agreement, or at such other address as such
Participant may hereafter designate in writing to the Company.  Any such notice
will be deemed duly given on the date and at the time delivered via personal,
courier or recognized overnight delivery service or, if sent via telecopier, on
the date and at the time telecopied with confirmation of delivery or, if mailed,
on the date five days after the date of the mailing (which will be by regular,
registered or certified mail).  Delivery of a notice by telecopy (with
confirmation) will be permitted and will be considered delivery of a notice
notwithstanding that it is not an original that is received.
 
